DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of the amendments filed 28 June 2022, the prior art rejection has been modified such that newly cited JP 200715206 is now the base reference for the prior art rejection under §103.  In order to avoid confusion, the previous notations of Document #1, Document #2, and Document #3 (which is no longer cited) have been maintained and the newly cited reference is referred to as Document #4. 
Claim Objections
Claim 6 is objected to because of the following informalities:  the word “singe” in line 1 appears to be a misspelling of --single--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the lower end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be interpreted as --the lowermost end--.
Claim 7 recites the limitation "the lower end" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be interpreted as --the lowermost end--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 7 both recite that the partition plate or pair of partition plates extend “from an upper side of the deodorizing head to the lower end of the deodorizing head” which is broader than the limitation of “wherein the partition extends to a lowermost end of the deodorizing head” as recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable JP 200715206 (IDS 6/22/2020 with English machine translation; hereinafter “Document #4”)  in view of JP H06205821 (IDS 6/22/2020 with English machine translation; hereinafter “Document #1”).
In regard to claims 1 and 6, Document #4 discloses a cleaning head 4 to be abutted to a spot to have volatile organic compounds removed therefrom, the cleaning head including a first chamber (blower chamber 14) provided with an intake port (blowout port 2) allowing a gas to be supplied to the spot, a second chamber (suction chamber 15) proved adjacent the first chamber and including an exhaust port (suction port 3) allowing a gas that has been supplied to the spot to be sucked, and a single partition (inner wall 4b) that separates the first chamber from the second chamber, wherein the partition extends to a lowermost end of the deodorizing head.  See Figure 2 and paragraph [0020].
Document #4 is silent in regard to wherein the cleaning head is capable of supplying a gas containing ozone to the spot.  Document #4 does disclose wherein the suction chamber 15 includes a ozone generating element 13d for creating ozone to decompose the collected VOC gas.  See [0021]
Document #1 discloses a deodorizer (deodorizing device 1) that supplies a gas containing ozone to a spot to be deodorized and deodorizes the spot comprising a deodorizing head (deodorizing head 2) abutted to a spot to be deodorized, the deodorizing head including a first chamber (defined by nozzle 14) provided with an intake port capable of allowing a gas containing ozone to be supplied to the spot to be deodorized, a second chamber (defined by cover 13) provided adjacent the first chamber and including an exhaust port capable of allowing a gas that has been supplied to the spot to be deodorized to be sucked, and a partition (the outer wall of the nozzle 14) that separates the first chamber from the second chamber.  See Figures 1-3 and pages 6-7 of the machine translation.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Document #4 such that ozone is generated upstream of the intake port as in the device of Document #1 for the purpose of deodorizing the spot using the ozone while also allowing for VOC gases to be decomposed by the ozone gas.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  
In regard to claim 4, Document #4 discloses an ozone decomposer (ozone decomposing catalyst filter 13c) located in the second chamber via the connecting pipe 5b.  See Figure 1 and paragraph [0025].
In regard to claim 7, using the broadest reasonable interpretation, Document #4 can be viewed as disclosing wherein the partition includes a pair of plates (inner wall 4b and the leftmost wall of the blower chamber 14) as the plates form the first chamber (blower chamber 14) and each plate extends from an upper side of the cleaning head 21 to the lowermost end of the cleaning head.  See Figure 2.  
Alternatively, Document #1 discloses wherein the first chamber is formed by a pair of partition walls (see Figures 1 and 2) and is surrounded by the second chamber (cover 13) such that ozone gas cannot escape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the configuration of the blower and suction chambers of Document #4 in the manner disclosed by Document #1 such that the blower chamber is separated from the suction chamber by at least a pair of partition walls while being completely surrounded by the suction chamber for the purpose of preventing ozone gas from escaping containment by the suction chamber.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Document #4 in view of Document #1 and JP 2016049396 (IDS 6/22/2020 with English machine translation; hereinafter “Document #2”).
In regard to claim 3, Document #4 discloses that the ozone generating element 13d can be a UV lamp. Document #4 is silent in regard to the wavelength produced by the UV lamp.  
Document #1 discloses an ozone generator 7 for generating ozone to be delivered by the nozzle 14.  See page 6 of the machine translation.  Document #1 is silent in regard to the ozone generator comprising an ultraviolet lamp.
Document #2 discloses that an ozone generating means which is constituted by an excimer lamp which emits UV light having a wavelength of 172 nm.  See [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the excimer lamp of Document #2 for the ozone generator in the above combined device of Document #4 and Document #1 without creating any new or unexpected results.  It would have further been obvious to have located the ozone generator within the blower chamber of the combined device without creating any new or unexpected results.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).   
In regard to claim 5, Document #4 and Document #1 are silent in regard to an ultraviolet lamp that radiates light of wavelengths of 230 to 300 nm. 
Document #2 discloses that a UV lamp which produces ultraviolet light having a wavelength of 254 nm produces a high ozone decomposing effect and is useful in conjunction with an ozone decomposing filter for removing ozone from a deodorized air flow.  See [0021] and Figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included the UV lamp producing UV light at 254 nm of Document #2 with the ozone decomposing filter in the above combination of Document #4 and Document #1 for the purpose of further decomposing the ozone in the air stream prior to exhausting in order to prevent the escape of potentially harmful ozone concentrations.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774